Citation Nr: 1803985	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and bipolar disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and bipolar disorder.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Navy from November 1995 through March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The August 2012 rating decision denied the claim of entitlement to service connection for PTSD while the July 2014 rating decision denied the claim of entitlement to service connection for a psychiatric disorder to include anxiety, depression and bipolar disorder for failure to submit new and material evidence.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and bipolar disorder and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1. The Veteran did not appeal the August 2007 rating decision that denied the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and bipolar disorder; thus, the decision became final.

2. Evidence submitted since the August 2007 rating decision raises a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disorder, to include anxiety, depression, and bipolar disorder.


CONCLUSIONS OF LAW

1. The August 2007 rating decision denying service connection for an acquired psychiatric disorder, to include anxiety, depression, and bipolar disorder is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and bipolar disorder. 38 U.S.C. §§ 1110, 1111, 1131, 1137, 1156, 5108 (2012); 38 C.F.R. §§ 3.156, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). Evidence is considered "new" if it was not previously submitted to agency decision makers; "material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; "new and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

In this case, the Veteran was initially denied service connection for an acquired psychiatric disorder, to include anxiety, depression, and bipolar disorder in the August 2007 rating decision, which found the evidence of record insufficient to warrant service connection. The RO notified the Veteran of its decision, and of her appellate rights, but she did not initiate an appeal of the RO's decision within one year. Nor was any new and material evidence received within a year. 38 C.F.R. § 3.156(b).

As a result, the RO's decision became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103. Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Pertinent evidence received since the August 2007 denial includes the Veteran's statements in support of her appeal, her testimony before the DRO in October 2015, and that of her husband. These statements and testimony concern an in-service incident in which the Veteran contends she was subjected to a personal assault, and also concern psychiatric symptomatology the Veteran contends she developed in-service. Such is not cumulative or redundant of the evidence of record at the time of that decision, and could in theory support a finding of an in-service incurrence, continuity of symptomatology, or an in-service manifestation of a disability. 

As such, the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include anxiety, depression, and bipolar disorder and raises a reasonable possibility of substantiating the claim. Accordingly, the claim is reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and bipolar disorder, is reopened.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. 3.305(f). Verification of a stressor for a PTSD claim based on in-service personal assault may occur from sources other than a Veteran's service record, and may be based on, inter alia, statements from fellow service members. 38 C.F.R. 3.305(f)(5).

The Veteran contends she has PTSD as a result of a personal assault she experienced in service; specifically, an incident when a large male work-release prisoner she was assigned to work with bit her buttock while she was working on a ladder. The Veteran also contends that her depression and other psychiatric symptomatology began during active service, and are linked to the incident in question and other in-service incurrences. The Veteran and her husband provided testimony regarding the incident and symptoms in an October 2015 hearing before the DRO. 

Review of the record indicates that VA has not provided an examination, to date. VA's duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69 (1995). This duty is triggered when the record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; (b) contains competent evidence that the disability may be associated with the claimant's active service; and (c) does not contain sufficient medical evidence to reach a decision on the claim. 38 U.S.C. § 5103A(d).

The Board finds that an examination is warranted in this case and that the VA must provide an examination and obtain a medical opinion that evaluates the Veteran for PTSD and any other psychiatric conditions, identifies the diagnoses of record, and addresses the likely etiology of any confirmed diagnoses. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, review of the record indicates that the entirety of the Veteran's treatment records may not have been received or requested, and as the case is being remanded, efforts to ensure completeness of the record should be taken as well.





	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with PTSD-specific notice that complies with the VCAA. Contact the Veteran to verify treatment providers, obtain consent and authorization to release medical information from any private medical provider with knowledge of the Veteran's claimed psychiatric disabilities. Contact any duly identified and authorized physician and make reasonable attempts to obtain the relevant medical records. Ensure that all relevant VA outpatient medical records are associated with the claims file. Duplicates of outpatient records currently contained within the claims file need not be resubmitted.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disorder. The Veteran's claims file and a copy of this remand should be made available to the examiner for review. All necessary studies and tests must be conducted. 

The examiner is then requested to:

(a)  State all currently diagnosed psychiatric disabilities.

(b)  Opine, with adequate supporting rationale, whether any current psychiatric disability was at least as likely as not (probability of 50 percent or greater) incurred in or aggravated by active military service.

(c)  If a diagnosis of PTSD is established, specify 

(i)  the symptomatology upon which the diagnosis is based, 

(ii)  the sufficiency of a verified in-service stressor to support a diagnosis of PTSD, and 

(iii) whether it is at least as likely as not that there is a causal nexus between the Veteran's current 
symptomatology and the specific verified in-service stressor(s). 

An adequate supporting rationale must be provided for each opinion reached. If you are unable to reach an opinion without resorting to mere speculation, please state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If you are unable to reach an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, please identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation. 

The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in compliance with the instructions herein, and that no other notification or development action is needed in addition to that directed above.  If further action is required, it should be undertaken prior to further claims adjudication.  

3.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed. Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue of service connection for an acquired psychiatric disorder. If the determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond. The case should be returned to the Board for further appellate consideration, if in order, for further review. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims to be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


